Citation Nr: 0217528	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to increased rating for residuals of a left knee 
injury with traumatic arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued in August 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia (VA) that denied the veteran an 
increased evaluation for his service-connected left knee 
disability.  A hearing was held before the undersigned Board 
member at the RO in September 2001.  The Board remanded this 
claim for further development in November 2001 and it 
subsequently was returned to the Board.


FINDINGS OF FACT

The veteran failed to report for a VA orthopedic examination 
which was scheduled for April 8, 2002 for the purpose of 
evaluating the severity of his service connected left knee 
disability.


CONCLUSION OF LAW

The criteria for an increased rating on the veteran's 
service connected left knee disability have not been met.  
38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request for an increased 
rating for his service-connected left knee disability.  The 
veteran was provided with a statement of the case in April 
2000 and two supplemental statements of the case in June 
2000 and May 2002, which gave adequate notification of the 
information and medical evidence necessary to substantiate 
his request for an increased rating for his service-
connected left knee disability.  The veteran thus has been 
advised of the evidence necessary to substantiate his 
request for an increased rating for his service connected 
left knee disability, and evidence relevant to the claim has 
been properly developed.  As such, there is no further 
action necessary to comply with the provisions of the VCAA 
or its implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding 
this claim.

A review of the record demonstrates that the Board remanded 
this claim to the RO in November 2001 for further 
development.  Among other things, the Board requested that 
an orthopedic examination be scheduled for the veteran in 
order to determine the present level of his service 
connected left knee disability.  The Board pointed out in 
the remand that an orthopedic examination was necessary in 
order to determine what if any additional range of motion 
loss due to any pain, weakened movement, excess 
fatigability, or incoordination was shown by the veteran's 
service connected left knee disability.  The Board further 
noted in the remand that an orthopedic examination was 
necessary to determine the veteran's degree of additional 
loss of range of motion due to pain on use or during flare-
ups.  The veteran was advised in the Board's remand that 
failure to report to any scheduled VA examination, without 
good cause, could result in a denial of his request for an 
increased rating on his service connected left knee 
disability.  

The RO scheduled the veteran for an orthopedic examination 
on April 8, 2002 and sent a letter to the veteran informing 
him that this examination had been scheduled. There is no 
evidence in the record suggesting that the veteran did not 
receive the notice regarding the April 8, 2002 orthopedic 
examination.  The Board was notified by the RO in May 2002 
that the veteran had failed to report for the orthopedic 
examination requested in the Board's remand.  

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 38 
C.F.R. § 3.655.  See 38 C.F.R. § 3.655 (a), (b) (2002).  
This regulation provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original claim other than for compensation, the claim shall 
be denied.  38 C.F.R. § 3.655(b) (2002).  

38 C.F.R. § 3.655 is quite clear.  Where the veteran fails 
to appear for an examination scheduled in connection with 
his or her request for an increased rating on a service 
connected disability, without good cause, the veteran's 
request for an increased rating shall be denied.  See 
38 C.F.R. § 3.655 (2002).  The Board finds that good cause 
has not been shown or claimed with respect to the veteran's 
failure to attend the scheduled VA orthopedic examination on 
April 8, 2002.  Accordingly, the veteran's request for an 
increased rating on service connected left knee disability 
is denied.  See 38 C.F.R. § 3.655(a), (b) (2002).

Finally, the Board notes that veterans claiming benefits 
have an obligation to cooperate with VA.  The duty to assist 
is not a one-way street and the veteran, in the instant 
case, has not fulfilled his duty to cooperate in this 
manner.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).


ORDER

Entitlement to an increased rating for a service-connected 
left knee disability, currently evaluated as 20 percent 
disabling, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

